     Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ANGELA MCCULLOUGH, et al.,       )
                                 )
          Plaintiffs,            )                            CASE NO: 2:15-CV-463-RCL
                                 )
VS.                              )
                                 )
THE CITY OF MONTGOMERY, ALABAMA, )
et al.,                          )
                                 )
          Defendants.            )

                       DEFENDANT CITY OF MONTGOMERY’S
                     MOTION FOR JUDGMENT ON THE PLEADINGS

I.     STANDARD OF REVIEW

       Rule 12(c) of the Federal Rules of Civil Procedure provides that a party may move for

judgment on the pleadings after the pleadings are closed, but early enough not to delay trial. As

there has been no trial setting here or even a scheduling order, a motion for judgment on the

pleadings is clearly timely.

       “Judgment on the pleadings is appropriate where there are no material facts in dispute and

the moving party is entitled to judgment as a matter of law.” Cannon v. City of W. Palm Beach,

250 F.3d 1299, 1301 (11th Cir. 2001). In ruling on a motion for judgment on the pleadings, the

court “must accept the facts alleged in the complaint as true and view them in the light most

favorable to the nonmoving party.” Id.

       A Rule 12(c) motion for judgment on the pleadings is analyzed under the same standard as

that of a Rule 12(b)(6) motion to dismiss. Griffin v. SunTrust Bank, Inc., 157 F. Supp. 3d 1294,

1295 (N.D. Ga. 2015). Accordingly, to survive a motion for judgment on the pleadings, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is



                                                  1
       Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 2 of 13




plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and internal quotation

marks omitted); see also Losey v. Warden, 521 F. App’x. 717, 719 (11th Cir. 2013) (applying

Iqbal plausibility standard to appeal concerning Rule 12(c) judgment on pleadings). A complaint

states a plausible claim for relief “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678.

        Formulaic recitations of the elements of a cause of action do not satisfy a plaintiff’s burden.

Id. “While legal conclusions can provide the framework of a complaint, they must be supported

by factual allegations.” Id. at 679. A plausible claim for relief requires “enough fact[s] to raise a

reasonable expectation that discovery will reveal evidence” to support the claim. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 556 (2007). If the court determines that well-pleaded facts, accepted

as true, do not state such a claim, the claims are due to be dismissed. See id. at 570.

II.     THE PROCEDURAL HISTORY OF THIS CASE

        This case has passed the motion to dismiss stage. However, the case was stayed after the

Defendants filed interlocutory appeals from this Court’s denial of each of the individual

Defendants’ motions to dismiss. (Doc. 164.) The Eleventh Circuit reversed this Court’s rulings as

to the four individual Defendants on October 29, 2018. (Doc. 168-169.) As explained below, the

Eleventh Circuit opinion now requires dismissal of all claims against the City under Federal Rule

of Civil Procedure 12(c).

III.    THE IMPORTANCE OF A RULING AT THIS JUNCTURE

        The Eleventh Circuit’s ruling on appeal has given very clear guidance regarding the

appellate court’s position on key issues in this case, including matters that relate directly to the

City’s liability and the adequacy of the pleadings. To proceed further without a ruling on both



                                                  2
      Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 3 of 13




would be judicially inefficient and unnecessarily waste the City’s, and the Court’s, limited

resources. See, e.g., Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1128 (11th Cir. 2014).

       As explained below, the Eleventh Circuit’s holdings necessitate dismissal of all claims

against the City. Dismissing the City at this stage of the proceedings will substantially simplify

these proceedings, narrowing the case to damages claims against the private probation defendants

and claims for declaratory relief against the presiding municipal court judge, to the extent any such

claims were actually pled. The declaratory-judgment claims, if actually or sufficiently pled, could

be disposed of early without extensive discovery and without the necessity of class certification

and the burden and expense associated therewith. 1 Such claims are substantially or entirely moot.

       If there were any concerns about this Court’s ruling to dismiss the City, an interlocutory

appeal on the issue could be sought and an expedited ruling thereon requested.

IV.    THE ELEVENTH CIRCUIT RULING’S APPLICATION TO THE CLAIMS
       AGAINST THE CITY.

       A.      The impact of holding that Judge Hayes’ alleged actions were judicial in
               nature

       The Eleventh Circuit opinion on appeal first addressed Defendant Hayes’ entitlement to

judicial immunity. In this first part, the Circuit Court held that, even though Plaintiffs had asserted

that Judge Hayes’ actions were motivated by a desire to raise revenue for the City and that, for that

reason, he was acting as a final fiscal policy-maker for the City of Montgomery, his actions were,

in fact, entirely judicial. The Court clearly stated that the Judge’s alleged motivation did not render




1
  See M.R. v. Bd. of Sch. Comm’rs of Mobile Cty., 286 F.R.D. 510, 519 & n.12 (S.D. Ala. 2012)
(“[T]he clear majority rule is … that class certification may be properly denied where a class is
unnecessary to obtain the full measure of relief sought, such that it is not appropriate to bog down
the litigation with the expense, delay, complexity and burden of class certification when there is
no corresponding benefit to implementation of the resulting judgment.”) (citing in footnote long
list of reported cases for this proposition).
                                                  3
     Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 4 of 13




his judicial actions administrative in any sense. Slip Op. at 9 (“The district court erred when it

based its decision on the judges’ motivation instead of the nature and function of their acts.”) The

Court reviewed the full panoply of acts the Plaintiffs alleged, and concluded that each and every

one of such actions were judicial in nature. Slip Op. at 11 (“Not a single act that the jailees allege

that the judges performed falls outside ordinary judicial functions.”). 2

        This holding, though related to judicial immunity, is also critical to the question of the

City’s liability here. Initially, this Court denied the City’s Motion to Dismiss because the wrongs

as pled, though acts of the judge, were alleged to be not judicial in that he was claimed to have

committed them for the purpose of increasing municipal revenue. This Court had reasoned that

these allegations made the judge’s actions administrative rather than judicial, thereby not only

precluding judicial immunity but also making the judge a municipal administrator/policy-maker

whose actions could then serve as a basis for City liability. (See Doc. 131 at 17, quoted infra.) It

was this alleged city policy-maker role which was the connecting link to hold the City in as a

Defendant.

        Under Monell, a plaintiff suing a municipality can recover under § 1983 if “action pursuant

to official municipal policy of some nature caused a constitutional tort.” Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 691 (1976) (emphasis added). Official municipal policy includes

governmental leaders’ decisions, as well as “practices so persistent and widespread as to




2
  These conclusions were, of course, necessary to the Court’s holding, because the state-law false-
imprisonment claim which was appealed in connection with the judge’s liability in his individual
capacity, and which was squarely before the Court on appeal, was an amalgamation of all of the
several wrongs alleged in the Amended Complaint. See, e.g., Doc. 32 ¶ 267 (listing as basis for
false imprisonment count: “unlawful detentions of Plaintiffs, through warrants, arrests, placements
on probation with JCS, probation revocations, and detentions or imprisonments of Plaintiffs, and
others similarly situated, as detailed in the factual allegations for individual Plaintiffs, … for failure
to pay fixed sum bail or bonds, fines, court costs, fees, and other debts”).
                                                    4
     Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 5 of 13




practically have the force of law. These are actions for which the municipality is actually

responsible.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (citations and internal quotation marks

omitted) (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 479-80 (1986)). To support a

Monell claim, the official policy must be the “moving force behind the constitutional violation.”

City of Canton v. Harris, 489 U.S. 378, 389 (1989) (alteration omitted) (quoting Monell, 436 U.S.

at 694).

       In denying the City’s Motion to Dismiss as to liability for actions taken by the Municipal

Court, 3 this Court set out the following reasoning as to why it deemed the Judge a municipal

policy-maker:

       In this case, plaintiffs allege that the City and Judge Hayes created a series of
       policies to increase municipal revenue through stops, ticketing, and arrests. Am.
       Comp. ¶¶ 2-3. These are “systemic and related policies, practices and customs.” Id.
       They note these policies resulted in millions of dollars in fines and forfeitures and
       note that Montgomery raised more than three times as much in fines and more than
       fifteen times as much in local court costs as did Huntsville, which has a similar
       population. Id. at ¶ 40. As previously noted, plaintiffs explicitly do not take issue
       with any judicial actions taken by Hayes or any other municipal judge.

       Given that municipal revenue generation is not a function normally performed by
       a judge, these allegations are thus for non-judicial actions. Rather, they concern the
       creation of policy for the City or for the municipal courts on behalf of the City.
       Accordingly, Judge Hayes cannot rely on the doctrine of judicial immunity. That
       is, because the allegations concern actions outside the scope of the judicial role,
       there is no immunity and the question shifts to the role of Judge Hayes.

       c.       Judge Hayes’ Role is Currently Undetermined

       Plaintiffs’ allegations of a series of interwoven policies designed to increase
       municipal revenue raise factual questions that cannot be resolved at this time. It is
       possible to understand Judge Hayes’ role as creating policy for the municipal court
       independent of the City, but it is also possible to understand the allegations as Judge
       Hayes operating as a de facto City official working with the police and others to


3
  This Court dismissed all of Plaintiffs’ claims involving racial profiling and arrests in violation of
the Fourth Amendment relative to allegedly pretextual stops and arrests. See, e.g., Doc. 131 at 8-
12 (setting out reasoning for dismissal of these allegations generally). This dismissal reduced the
allegations remaining against the City to actions taken by the municipal judges.
                                                  5
     Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 6 of 13




        craft a series of policies to increase municipal cashflow. Plaintiffs have sufficiently
        alleged that these policies were created, but it is not clear at this point the precise
        nature of Judge Hayes’ role.

(Doc. 131 at 17 (emphasis added).) This reasoning kept the City in the case by announcing the

possibility that Judge Hayes, though not an actual City official, was, on the pleadings, a “de facto

City official” because his alleged motivation was “to increase municipal cash flow.”

        As explained above, the Eleventh Circuit opinion rejected this reasoning in connection with

its judicial immunity ruling. The Court explicitly held that all actions alleged to have been taken

by Judge Hayes were judicial in nature, regardless of his alleged motivation. As explained in the

City’s initial brief on Motion to Dismiss, it is clear that, acting in his judicial capacity, Judge Hayes

was a state actor and not a final policymaker for the City of Montgomery. 4

        The Plaintiffs’ theory of relief, however, depends on establishing that Judge Hayes’ alleged

actions were not judicial in nature, but were the actions of a municipal policy-maker. 5 Given that

this theory has been decisively rejected, the Plaintiffs have not stated a plausible claim that any of




4
  See Doc. 53 (Corrected Br. of Defs.’ in Supp. of Their Mot. to Dismiss the Am. Compl.) at 23-
26 & Doc. 77 (Defs.’ Am. Reply Br.) at 7-18 (collectively pointing out that: (a) separation of
powers is dictated by Alabama law precluding executive branch of City from exercising control
over judiciary; (b) pursuant to state Constitution and statutory law, municipal courts are part of
State’s Unified Judicial System in which “judicial power of the state is vested” by law; (c) Alabama
Code governs all aspects of operation and jurisdiction of state’s municipal courts; (d) Alabama’s
various rules of court govern actions of state’s municipal courts; (e) at least one of Alabama’s
federal district courts as of filing of motions had concluded that municipal court actions could not
be basis for municipal liability (citing Woodard v. Town of Oakman, 885 F.Supp. 2d 1216 (N.D.
Ala. 2012)); (f) courts across the country had “regularly found that municipal court judges are state
actors and not municipal actors when determining whether they were municipal policymakers for
purposes of Monell liability,” and citing cases from five federal circuit courts on this point; (g)
showing that Eleventh Circuit, in Pompey v. Broward Co., 95 F.3d 1543 (11th Cir. 1996), reached
analogous holding that county cannot be held liable for actions of county judge because county
executive officials had no control over judge’s handling of court proceedings). All of these
arguments and Documents 53 and 77 are adopted herein as if set forth in full.
5
  There is no factual allegation (nor could there be) that the City Defendants or the City itself
controlled Judge Hayes’ actions.
                                                   6
     Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 7 of 13




those alleged actions amounted to a policy or practice of the City of Montgomery. Therefore, the

City is entitled to dismissal of the Complaint pursuant to Rule 12(c) because the Plaintiffs have

failed to state a plausible claim against it. See Twombly, 550 U.S. at 570.

       B.      Impact of holding that the mayor and police chiefs were entitled to immunity

       The second part of the Eleventh Circuit’s ruling – that the mayor and police chiefs were

also entitled to immunity – further supports dismissal of this action as to the City. While the legal

issue on appeal in connection with the mayor and police chiefs was their entitlement to state-agent

and qualified immunity, the Court’s focus on Plaintiffs’ failure to satisfy the Twombly/Iqbal

standard also shows that Plaintiffs have failed to meet that standard as to the City.

       In addressing the claims against the mayor and police chief, the Eleventh Circuit described

the required two-step Twombly/Iqbal analysis, 6 which first requires identifying and essentially

excising those allegations that are “‘no more than conclusions.’” Slip Op. at 14 (quoting Iqbal, 556

U.S. at 679). Then “after disregarding conclusory allegations, we assume any remaining factual

allegations are true and determine whether those factual allegations ‘plausibly give rise to an

entitlement to relief.’” Slip Op. at 14 (quoting Iqbal, 556 U.S. at 679).

       In applying the first step of the analysis, the Eleventh Circuit concluded that the allegations

that the mayor and police chiefs created and implemented an unlawful scheme and intentionally

subjected the Plaintiffs to that scheme amounted to “nothing more than conclusions.” Slip Op. at

15 (quoting Iqbal, 556 U.S. at 678-679). The Court then added that “the allegations that the mayor

and chiefs intended to subject jailees to the scheme are conclusory.” Slip Op. at 17. The Court

went on to point out that “[t]he jailees allege that the mayor and chiefs are ‘individually liable for




6
  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v.Iqbal, 556 U.S. 662, 678
(2009), discussed supra.
                                                  7
     Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 8 of 13




their acts or omissions,’ but the complaint fails to ‘provid[e] the facts from which one could draw

such a conclusion.’” Slip Op. at 17-18 (alteration in original) (quoting Franklin v. Curry, 738 F.3d

1246, 1251 (11th Cir. 2013)). The Court concluded that there were no factual allegations to

suggest that the mayor or police chiefs even “‘knew about’ the scheme that they allegedly

operated.” Slip Op. at 18 (quoting Franklin, 738 F.3d at 1251-52).

       The Court next moved on to the second step of the two-step Iqbal analysis, writing: “After

discarding their conclusory allegations, we struggle to find factual allegations left in the complaint,

and the few factual allegations that remain do not state a plausible claim.” Slip Op. at 18-19

(emphasis added). The following are the few nonconclusory “factual allegations” that the Court

found remained: (a) the difference in revenues between Huntsville’s and Montgomery’s municipal

courts; and (b) “misconduct in the municipal court.” Slip Op. at 19. (Clearly, the Court

summarized all of the remaining allegations in the Amended Complaint with any factual basis,

aside from the revenue difference, as “misconduct in the municipal court.”)

       With respect to the alleged revenue difference, the Court ruled: “This lone factual

allegation does not support a plausible inference of a scheme by the mayor and chiefs, ‘given more

likely explanations’ for the difference in municipal revenues.” Slip Op. at 18 (quoting Iqbal, 556

U.S. at 681). With respect to the alleged municipal court “misconduct,” the Court ruled: “[A]s we

explained, that misconduct concerns judicial acts. And any connection between the judicial acts

and the mayor and chiefs is ‘too chimerical to be maintained.’” Slip Op. at 19 (quoting Iqbal, 556

U.S. at 681). Of course, the mayor and police chiefs are the final City policy-makers who allegedly

operated the alleged scheme according to the Plaintiffs. See, e.g., Doc. 32 at ¶ 3 (naming Strange,

Finley and Murphy as the individual defendants who operated the alleged “extortionate scheme”).




                                                  8
     Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 9 of 13




          The Eleventh Circuit’s ruling conclusively establishes that there were only two sets of non-

conclusory allegations regarding any alleged overarching scheme. These were judicial acts in the

municipal court and the revenue difference between Montgomery and Huntsville. The Eleventh

Circuit categorically ruled that difference in revenue as a “factual allegation does not support a

plausible inference of a scheme.” It further ruled that the connection between judicial acts and

city leaders was “chimerical” and likewise failed to support the existence of a scheme.

          The Eleventh Circuit’s conclusion as to whether any factual allegation support a plausible

inference of a scheme is now law of the case and cannot be reversed except on appeal. Under the

law of the case doctrine, “findings of fact and conclusions of law by an appellate court are generally

binding in all subsequent proceedings in the same case.” Grayson v. Warden, Comm’r, Ala. DOC,

869 F.3d 1204, 1231 (11th Cir. 2017) (quoting Westbrook v. Zant, 743 F.2d 764, 768 (11th Cir.

1984)).

          Because all the wrongs alleged as the basis for the remaining Complaint were judicial acts

of judges acting in their roles as officers of the state’s Unified Judicial System (see, n. 4, supra

(setting out prior arguments as to this point), the judges could not have served as final policymakers

for the City. The City had no authority to control any of the Municipal Court judges’ allegedly

wrongful judicial acts. All of the other final policy-makers – i.e., the mayor and chiefs of police

– alleged to have operated the scheme have been dismissed because the Plaintiffs failed to

plausibly allege any such scheme or their participation in it. Thus, Plaintiffs’ § 1983 claims against

the City must be dismissed for failure to satisfy the Twombly/Iqbal pleading standard and for

failing, under that standard, to allege a factual basis for liability under Monell. 7



7
 As noted above, Monell liability requires that the official policy alleged to have caused the
constitutional violation must be: (a) “actions for which the municipality is actually responsible,”


                                                   9
    Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 10 of 13




        The failure to satisfy the Monell liability standard also precludes prospective relief such as

injunctive or declaratory relief against the City, to the extent that the Plaintiffs seek any such relief.

In Los Angeles County. v. Humphries, the Supreme Court held that the official policy or custom

requirement applies to prospective relief actions brought against local governments sued in their

own names. See 562 U.S. 29, 31 (2010); id. at 34 (“We conclude that Monell‘s holding [requiring

an official policy or custom] applies to § 1983 claims against municipalities for prospective relief

as well as to claims for damages.”).

        Aside from the § 1983 Claims, the only remaining claims against the City, the statutory

anti-peonage claims 8, also fail here under Rule 12(c). The wrong alleged in Count VII is that

individuals could work and receive credit against their sentences or serve their entire sentence out

if they did not. In other words, the wrong alleged was the nature of the Plaintiffs’ judicial sentences

in that they could be reduced through labor. As this Court recognized, the available reduction in

sentence was the only factual allegation that any defendant was “forced” to work. See Doc. 131 at

22 (recognizing that the allegation pled that one could work to reduce one’s sentence but not

recognizing any allegation of a physical or other method of enforcing the choice to work).

        The reductions in sentences were clearly judicial actions over which the City had no

control. Slip Op. at 10 (calling both “sentences, and work program” “judicial acts”). Thus, the

peonage claims are likewise subject to dismissal because there are simply no plausible claims that

the City took the wrongful act alleged, had control over it, or was involved in it. See Twombly,

550 U.S. at 570.



Connick, 563 U.S at 61 (alteration omitted) and (b) the “moving force behind the constitutional
violation.” Harris, 489 U.S. at 389 (alteration omitted).
8
 The only count in connection with which Monell does not apply is the statutory portion of Count
VII. Count XII, False Imprisonment, was never alleged against the City.
                                                   10
    Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 11 of 13




       Additionally, the statutory provisions pled in Count VII are all criminal statutes. Pursuant

to a related federal statute, a plaintiff can bring a civil action for damages resulting from the

criminal acts set out in the anti-peonage statutes. 18 U.S.C. § 1595 (authorizing civil action for

“violation of this chapter”). The specific statutes pled in Count VII are 18 U.S.C. §§ 1581, 1589(a)

& (b), 1593A.

       Each of these statutes has a specific intent requirement, 9 and it is well-established that

governmental entities cannot form the mens rea required to establish liability for criminal acts.10

As the City cannot form the intent to commit a criminal act, Plaintiffs necessarily fail to plead a

claim upon which relief can be granted as to the City in connection with the anti-peonage statutes

at issue in Count VII.




9
   18 U.S.C. § 1581(a) refers in pertinent part to “[w]hoever holds or returns any person to a
condition of peonage, or arrests any person with the intent of placing him in or returning him to a
condition of peonage” (emphasis added). 18 U.S.C. § 1589(a) applies to: “Whoever knowingly
provides or obtains the labor or services of a person by any one of, or by any combination of, the
following means” (emphasis added). Likewise, § 1589(b) makes it unlawful to “knowingly”
benefit “from participation in a venture” described in subsection (a) (emphasis added). Finally, 18
U.S.C. § 1593A refers again in pertinent part to “[w]hoever knowingly benefits … from
participation in a venture” (emphasis added).
10
    Gil Ramirez Group, L.L.C. v. Hous. Indep. Sch. Dist., 786 F.3d 400, 411-12 (5th Cir. 2015)
(citing Lancaster Cmty. Hosp. v. Antelope Valley Hosp. Dist., 940 F.2d 397, 404 (9th Cir. 1991));
Pedrina v. Chun, 97 F.3d 1296, 1300 (9th Cir. 1996) (addressing issue in RICO context); Pine
Ridge Recycling, Inc. v. Butts Cnty., 855 F. Supp. 1264, 1273 (M.D. Ga. 1994) (Owens, C.J.)
(collecting cases and finding that municipal corporation cannot form requisite criminal intent); In
re Citisource, Inc. Sec. Litig., 694 F.Supp. 1069, 1079-80 (S.D.N.Y. 1988) (holding that while
municipal corporation can be “person” under RICO statute, it is incapable of criminal intent
necessary to support predicate offenses); Massey v. City of Okla. City, 643 F. Supp. 81, 85 (W.D.
Okla. 1986) (“[T]he City itself is incapable of forming the mens rea or criminal intent necessary
to perform an act of racketeering….”).
                                                11
    Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 12 of 13




                                            CONCLUSION

       Because there are no pleadings to support any of the claims, judgment on the pleadings is

mandated. The City respectfully moves this honorable Court for an order so holding and for

dismissal of all claims against the City.

       Respectfully submitted this 29th day of March, 2019.




                                              s/Shannon L. Holliday
                                              Shannon L. Holliday [ASB-5440-Y77S]
                                              Robert D. Segall [ASB-7354-E68R]
                                              Richard H. Gill [ASB-7945-G70R]
                                              COPELAND, FRANCO, SCREWS & GILL, P.A.
                                              P.O. Box 347
                                              Montgomery, AL 36101-0347
                                              holliday@copelandfranco.com
                                              segall@copelandfranco.com
                                              gill@copelandfranco.com
                                              Attorneys for Defendant City of Montgomery




                                                12
    Case 2:15-cv-00463-RCL-SMD Document 180 Filed 03/29/19 Page 13 of 13




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of March, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to:

       Martha I. Morgan
       8800 Lodge Lane
       Cottondale, Alabama 35453

       Faya Rose Toure
       Henry Sanders
       Chestnut, Sanders & Sanders, LLC
       One Union Street
       P.O. Box 1290
       Selma, AL 36702

       Michael L. Jackson
       Larry S. Logsdon
       Wesley K. Winborn
       Wallace, Jordan, Ratliff & Brandt, L.L.C.
       P.O. Box 530910
       Birmingham, AL 35253

       E. Ham Wilson
       Miland F. Simpler, III
       Ball, Ball, Matthews & Novak, P.A.
       Post Office Box 2148
       Montgomery, AL 36109-5413

and served via email:

       R. Bernard Harwood, Jr.
       Rosen Harwood, P.A.
       2200 Jack Warner Parkway
       Suite 200
       Tuscaloosa, AL 35401


                                                    s/Shannon L. Holliday
                                                    Of Counsel




                                               13
